DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on April 13, 2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 4 - 13 are rejected under 35 U.S.C. 101 because based upon consideration of all of the relevant factors with respect to the claim as a whole, claims held to claim an abstract idea, and is therefore rejected as ineligible subject matter under 35 U.S.C. 101.

The claimed invention is directed to non-statutory subject matter because the claim as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea (Alice Corp., 134 S. Ct. at 2355-56). The claims are rejected as falling under the judicial exception of an abstract idea which lacks a useful, concrete, and tangible result. A claimed series of steps or acts that do not result in a useful, concrete, and tangible result are not statutory within the meaning of 35 USC 101.

In the instant case, according to claim 1, “A method of controlling writer fluency guidance based on a piece of prepared text,” is claimed. However, no useful, concrete, and tangible result is claimed. Claim 1 merely seeks to provide feedback to a writer on the “fluency,” of their writing which is an abstract concept and does not specify any specific quantification or concrete method for performing an objective functionality, rather wholly provides an outline for a subjective concept. The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: (i) analyzing text based on rules. (ii) recitation of generic semantic analysis that serves to perform generic functions that are well-understood, routine, and conventional activities previously known to the pertinent industry (“generating data characteristics” is a broad category and is well known).  

(In the instant case, according to claims, a “sentence style,” is an abstract concept and one this is open to subjective interpretation, and the claim fails to outline definitively and objectively the purpose of the invention. Therefore, the claim is directed to an abstract idea. Next, the claim is analyzed to determine whether there are additional limitations recited in the claim that amount to significantly more than the abstract idea, either individually or as an ordered combination. The body of the claim does not recite any additional limitations besides “data based on a discrete taxonomy,” and there are no additional limitations beyond this. Therefore, the claim does not amount to significantly more than the abstract idea itself. The claim is not patent eligible)

Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, Claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Furthermore, the claim recites the limitations of characterizing sentences, and guiding writer fluency. The determining limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim precludes the determining step from practically being performed in the human mind. For example, but for the “by a processor” language, the claim encompasses the user guiding another user on the “fluency” of their writing based on their own previous examples and experiences. This limitation is a mental process.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-16, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Dou et al. (U.S. Publication No. US-20150019207-A1), in view of Vanderwold et al.  (U.S. Publication No. US-20100169078-A1). 

 As per claim 1, Dou et al discloses, A method of controlling writer fluency guidance based on a piece of prepared text, the method comprising the steps of:
	operating a processor to perform the steps of: receiving the piece of text prepared by the writer, wherein the text comprises a plurality of sentences (paragraph [0013] – “The method includes inputting to a computer the natural language text document, storing the ontology-based extraction rules in the computer, matching by the computer sentences in the natural language text document with the ontology-based extraction rules to identify logically correct and incorrect statements in the natural language text document, and outputting from the computer a list of the logically correct and incorrect statements in the natural language text document.”)

applying a trained machine learning algorithm to the received sentences to thereby characterise each sentence as one of a sentence style type from a discrete list of defined sentence style types, (paragraph [0041], - “In general, the process of extracting information from plain text can be done by applying extraction rules and/or by using machine learning generated information extractors.” )

aggregating a characterisation data set based on; the characterised sentence style types (paragraph [0047] – “Rules for inconsistent statements can be derived from common errors such as having properties with conflicting domain or range, ignoring disjointness between classes, and conflicting axioms through propagation of axioms. Following these common errors and the constraints presented in the ontology, a set of logic rules on inconsistency are created. Also, rules on inconsistency can be derived from the consistent logic rules. The extraction rules created from the inconsistency logic rules are used by the extractor 316 to identify incorrect statements…”)

wherein the text comprises a plurality of sentences (paragraph [0012], “The rules are then used to identify correct and incorrect statements in a natural language text document. The method can be applied to classroom or online education (e.g., automatic grading), legal document checking, and financial document checking.”)

controlling the output of writer fluency guidance based on the aggregated characterisation data set ( paragraph [0053], “The OBIE system has the particular advantage that it provides meaningful feedback to students about the incorrect statements they have made in their documents.”)

Dou et al teaches extracting tool to process text for correctness and completeness ( [0028] – “The preprocessed text is then sent to an information extraction tool 108 that performs extractions with respect to a specific class, a property, or an axiom of an ontology, as expressed by extraction rules 102 developed for correct, incorrect, and incomplete statements with respect to the ontology.” paragraph [0045] and [0046] – “The rule extraction step 316 identifies three types of statements in the document: correct statements, incorrect statements, incomplete statements. Rules for correct statements are used by rule extractor 316 to identify which concepts and relationships are presented in the document, and which are not presented. The resulting extracted information 322 from rules for correct statements tells how much of a student's document is contained in the ontology and how much is missing from it.”)
 
Dou et al, does not explicitly teach the exact list of style types, as in wherein the discrete list of sentence style types consists in each of : Simple Sentence; Adverb Sentence; Preposition Sentence; W-Start Sentence; Explore the Subject Sentence; Very Short Sentence; Em-Dash Sentence; Ing-Start Sentence; Ed-Start Sentence; Serial comma sentence; The Semi-Colon Sentence; Question Sentence; Power Sentence; Conjunction Sentence; Colon and Flow Sentence; Emphatic Ending Sentence; Developmental flow-on sentence; Undefined Sentence; and Incomplete Sentences.

Vanderwold does teach checking writing style of sentences (paragraphs [0014] and [0028], “..provide structured style-checking, editing and drafting methods for writing business documents.” “Therein, a processing sequence is shown, in a block diagram representation, of a computer-aided method for checking the writing style of sentences and paragraphs in an electronic document for reader comfort.” Furthermore, Vanderwold teaches in FIG 1, part 26, that a “Style Checking Module,” can be added onto a system “Style-checking software module 26 may be a separate application program, or may operate through another application, such as, a word processor.”

Therefore, it would have been obvious that a person of ordinary skill in the art at the time the invention was made to modify the semantic error detection method of Duo et al by attaching the “Style Checking” module outlined in Vanderwold in order to attach the input sentence styles into the machine learning module to determine sentence “style” types for the aforementioned uses. The style types, as in “simple Sentence; Adverb Sentence; Preposition Sentence; W-Start Sentence; Explore the Subject Sentence; Very Short Sentence; Em-Dash Sentence; Ing-Start Sentence; Ed-Start Sentence; Serial comma sentence; The Semi-Colon Sentence; Question Sentence; Power Sentence; Conjunction Sentence; Colon and Flow Sentence; Emphatic Ending Sentence; Developmental flow-on sentence; Undefined Sentence; and Incomplete Sentences”, are all well-known in the art.

As to claim 4, Dou discloses the method of claim 1, wherein aggregating the characterization data set comprises one or more of: summing the sentence types in the written piece; determining a ratio between two or more sentence types in use; determining a sequence or pattern of two or more sentence types used in the text; determining data comparing complete and incomplete sentence types used in the text; determining data comparing simple sentence types to all other sentence style types; and/or determining the use of precision terms used in one or more sentences (paragraphs [0046] – [0050], “Rules for correct statements are used by rule extractor 316 to identify which concepts and relationships are presented in the document, and which are not presented. The resulting extracted information 322 from rules for correct statements tells how much of a student's document is contained in the ontology and how much is missing from it.) Dou teaches the comparison of sentences, and extracting information to determine a sentence type along with complete and incomplete elements.  

As to claim 5 claims, Dou discloses the method of claim 1, wherein the characterisation data set is determined by identification of successive use of a particular sentence type at least three times; and controlling the output writer fluency guidance comprises at least one of: a visual identification of the repetition, and/or providing a selection of sentence types for substitution with at least one of the identified repeated sentence types (paragraphs [0050] – [0054], “The information extracted 322 may be used directly, or used to automatically assign a grade to the document. The grade may be derived from the information extracted 322 as well as from other criteria such as relevance, completeness, and importance.) 

Dou does not disclose that using the same sentence type 3 times is used for fluency identification. 

Vanderwold teaches this in (paragraph [0043], “As noted above, sentence constructions including three or more prepositional phrases in a row sound repetitious, and set up an uncomfortable, monotonous cadence.” ) Thus, it can be determined that a person of ordinary skill in the art, can use the rule outlined in Vanderwold in the system taught in Dou to score writer fluency.

As to claim 6 claims, Dou discloses the method of claim 1, wherein aggregating a characterisation data set comprises: identifying the sentence style types present and absent in the text; determining a level of difficulty associated with the absent sentence; and controlling the output writer fluency guidance is based on a list of the absent sentence style types as list ordered by the level of difficulty of the absent sentence types (paragraphs [0045] – [0050], “To identify incomplete statements, the extraction rules for incompleteness look for statements in the document that have an unknown element. The extraction rule that implements the logic rule for incompleteness checks that if in a sentence an element of a stated relationship is not listed in the ontology, then the sentence is incomplete with respect to the ontology. ) Dou teaches how a measurement of writer fluency can be determined by incomplete statements, and outlines several methods including machine learning and probabilistic methods to associate properties to incomplete sentences. 

Dou does not disclose identifying present and absent sentence style types in text. 

Vanderwold teaches this (paragraph [0014] - “One object of the present invention is to provide structured style-checking, editing and drafting methods for writing business documents.”)
 
Therefore a person of ordinary skill in the art would be able to take the module taught in Vanderwold and apply it to Dou, as stated in Vanderwold paragraph [27], “Style-checking software module 26 may be a separate application program, or may operate through another application, such as, a word processor, and input sentence styles into the machine learning module in order to determine a “difficulty” score of a system. 

As to claim 7 Dou discloses, the method of claim 1, wherein aggregating a characterisation data set comprises: identifying a selection of sentence types; identifying the order and/or grouping of those sentence types in the selection; comparing the identified order and/or grouping to a predetermined selection of superior orders or groupings; determining at least one absent superior order or grouping; and generating characterisation data carrying information of writer fluency measured dependent on the data set comprises at least one absent superior orders or groupings (paragraphs [0041] – [0050] - “In some embodiments, multiple extraction rules with different level of abstraction (i.e., hierarchy of extraction rules) may be used for extracting one concept. In other embodiments, single, one level extraction rules may be used. Each extraction rule represents one axiom of the ontology). Dou discloses a hierarchical concept method which by broadest reasonable interpretation is synonymous with a “grouping order.” 

As to claim 8 claims, Dou discloses the method of claim 1, wherein aggregating a characterisation data set comprises: identifying a selection of sentence types; identifying the frequency of those sentence types; comparing the frequency to at least one predetermined superior or reference frequency; and generating characterisation data carrying information of writer fluency measured dependent on the data set comprises that frequency (paragraphs [0044] – [0050], “The second phase of the platform identifies the elements of the sentence (words) that contain the information. This is done by a probabilistic model (Conditional Random Fields). For this phase the text is enhanced with part-of-speech labels, metadata information used in the first phase, the output of the previous phase, and a group of extra features. The extra features include POS tags, stop words, the half of the sentence a word belong to (first or second) and capitalization information at word-level). 

As to claim 9, Dou discloses the method of claim 1, wherein aggregating a characterisation data set comprises: identifying a selection of sentence types used by the writer; identifying the sentence type and order of those sentence types; comparing the type and order to the type and order of a reference text; and generating characterisation data carrying information of writer fluency measured dependent on the data set comprises a comparison of the type and order of the text and reference text (paragraphs [0045] – [0052], “The information extracted 322 may be used directly, or used to automatically assign a grade to the document. The grade may be derived from the information extracted 322 as well as from other criteria such as relevance, completeness, and importance) Dou discloses scoring the “fluency” of a writer based on a text sample, and also utilizing reference text. 

As to claim 10, Dou discloses the method of claim 1, wherein aggregating a characterisation data set comprises: identifying a measure of either the rate of precision terms, or the density of precision terms, or both; and generating characterisation data carrying information of writer fluency measured dependent on the data set comprises the rate of precision terms and/or the density of precision terms (paragraphs [0026] – [0029], “The result of the extraction is a list of semantic (logical) errors 110 in the document, e.g., specific sentences and the specific semantic error identified.) Dou discloses that specific terms can be looked for and rules can be created based and, “during operation, a natural language text document 104 input to the system is preferably processed first by a text preprocessor 106, which performs spelling correction, completion of sentences, and elimination of non-informative words using standard techniques well known in the art.” This discloses the capability to eliminate “non-informative words,” which indicates an ability to identify certain terms, which by broadest reasonable interpretation can be interpreted as “precision terms.”

As to claim 11, Dou discloses the method of claim 1, wherein aggregating a characterisation data set comprises one or more of: display of a fluency chart; identification of a particular sentence style type that has been used successively three or more times; and/or identification of one or more sentence types that are not used, or least used in the text (paragraph [0046], “The resulting extracted information 322 from rules for correct statements tells how much of a student's document is contained in the ontology and how much is missing from it). Dou teaches that it can identify content missing from a document or statement, therefore, it can identify what is “not used in the text.” Dou further discloses a method to consolidate the information to send to a display (paragraph [0032] - “related tools may include a graphical user interface (GUI).”).

Dou does not disclose a method to display a fluency chart, identifying particular sentence styles, and the usage of a sentence type three successive times. 

These are taught by Vanderwold in FIG 1, part 24, which identifies a display unit. This display unit can be utilized to display the “fluency chart,” in paragraph [0043], “As noted above, sentence constructions including three or more prepositional phrases in a row sound repetitious, and set up an uncomfortable, monotonous cadence,” which teaches, “identification of a particular sentence style type that has been used successively three or more times,” and paragraph [0014], “One object of the present invention is to provide structured style-checking, editing and drafting methods for writing business documents.” 

Vanderwold teaches a method for sentence type identification (paragraph [0046], “Reader comfort is enhanced when a business text document includes a mix of these sentence-types. Separate subroutines cause a unique informational indicator to be displayed in connection with each type.”) 

Vanderwold also teaches in FIG 1, part 26, that a “Style Checking Module,” can be added onto a system.

Therefore, a person of ordinary skill in the art would be able to take such a module and apply it to Dou, as stated in Vanderwold paragraph [27], “Style-checking software module 26 may be a separate application program, or may operate through another application, such as, a word processor,” and input sentence types into the machine learning module in order to determine sentence types. Since the invention claims to identify “sentence types” Vanderwold teaches the classification of sentence types using several parameters, including but not limited to “style.”

As to claim 12 Dou discloses the method of claim 1, wherein aggregating a characterisation data set comprises: identifying each sentence as a complete sentence or incomplete sentence, the incomplete sentence being the incomplete sentence type, and the complete sentence is any other sentence type; determining a ratio of complete sentences to incomplete sentences; and generating characterisation data carrying information of writer fluency measured dependent on the data set comprises the ratio of complete to incomplete sentences (paragraphs [0044]- [0053] - “Beyond simply showing errors, tutoring dialogs may leverage the OBIE output 322 by recognizing conceptually correct, incorrect, and incomplete ideas at the statement level,” and “The rule extraction step 316 identifies three types of statements in the document: correct statements, incorrect statements, incomplete statements.”) Dou disclouses the ability to identify complete and incomplete sentences as well as a method for comparing the ratio of them to determine writer fluency.

As to claim 13, Dou discloses the method of claim 1, wherein aggregating a characterisation data set comprises: identifying the sequence of sentence types deployed in the text; determining the use of the same sentence types above a threshold repetition frequency; and generating the characterisation data set comprises data indicative of sequential use of same sentence types (paragraphs [0045] – [0052] - “The rule extraction step 316 identifies three types of statements in the document: correct statements, incorrect statements, incomplete statements). Dou disclouses the use of sentence types for scoring. 

Dou does not teach the identification of sentence types or the use of a threshold for scoring. 

This is taught by Vanderwold (paragraph [0043] - “As noted above, sentence constructions including three or more prepositional phrases in a row sound repetitious, and set up an uncomfortable, monotonous cadence,” and paragraph [0014], “One object of the present invention is to provide structured style-checking, editing and drafting methods for writing business documents.”)

Vanderwold teaches a method for sentence type identification (paragraph [0046], “Reader comfort is enhanced when a business text document includes a mix of these sentence-types. Separate subroutines cause a unique informational indicator to be displayed in connection with each type,” and FIG 1, part 26, that a “Style Checking Module,” can be added onto a system.) 

Therefore, a person of ordinary skill in the art would be able to take such a module and apply it to Dou, and input sentence types into the machine learning module in order to determine sentence types, and other sentence type identifications as well as sentence constructions.

As to claim 14, Dou discloses the method of claim 13, wherein the threshold for each sentence style type is: Simple Sentence; 4 Adverb Sentence; 2 Preposition Sentence; 2 W-Start Sentence; 2…etc., (paragraphs [0045] – [0052], “The rule extraction step 316 identifies three types of statements in the document: correct statements, incorrect statements, incomplete statements.”) 

As to claim 15, Dou discloses the method of claim 1, wherein aggregating a characterisation data set comprises: identifying one or more sentences absent of precision terms from a predetermined list of precision terms; and generating the characterisation data set comprises data indicative of the sentences absent of precision terms (paragraphs [0026] – [0029], “The result of the extraction is a list of semantic (logical) errors 110 in the document, e.g., specific sentences and the specific semantic error identified, and paragraph [0053], “beyond simply showing errors, tutoring dialogs may leverage the OBIE output 322 by recognizing conceptually correct, incorrect, and incomplete ideas at the statement level.)

As to claim 16, Dou teaches the method of claim 1, wherein aggregating a characterisation data set comprises: aggregating a ratio representing sentences with precisions terms and sentences absent of precision terms; comparing the ratio to a threshold; and generating the characterisation data set comprises data indicative of the ratio being below the threshold (paragraphs [0046] – [0050], “Rules for correct statements are used by rule extractor 316 to identify which concepts and relationships are presented in the document, and which are not presented. The resulting extracted information 322 from rules for correct statements tells how much of a student's document is contained in the ontology and how much is missing from it,” paragraphs [0026] – [0029], “The result of the extraction is a list of semantic (logical) errors 110 in the document, e.g., specific sentences and the specific semantic error identified,” and paragraph [0053], “beyond simply showing errors, tutoring dialogs may leverage the OBIE output 322 by recognizing conceptually correct, incorrect, and incomplete ideas at the statement level.)

As to claim 29, Dou et al discloses, A system configured to generate and display writer influence guidance based on a piece of prepared text, the method comprising the steps of:
	operating a processor to perform the steps of: receiving the piece of text prepared by the writer, wherein the text comprises a plurality of sentences (paragraph [0013] – “The method includes inputting to a computer the natural language text document, storing the ontology-based extraction rules in the computer, matching by the computer sentences in the natural language text document with the ontology-based extraction rules to identify logically correct and incorrect statements in the natural language text document, and outputting from the computer a list of the logically correct and incorrect statements in the natural language text document.”)

applying a trained machine learning algorithm to the received sentences to thereby characterise each sentence as one of a sentence style type from a discrete list of defined sentence style types, (paragraph [0041], - “In general, the process of extracting information from plain text can be done by applying extraction rules and/or by using machine learning generated information extractors.”)

wherein the text comprises a plurality of sentences (paragraph [0012], “The rules are then used to identify correct and incorrect statements in a natural language text document. The method can be applied to classroom or online education (e.g., automatic grading), legal document checking, and financial document checking.”)

aggregating a characterisation data set based on; the characterised sentence style types (paragraph [0047] – “Rules for inconsistent statements can be derived from common errors such as having properties with conflicting domain or range, ignoring disjointness between classes, and conflicting axioms through propagation of axioms. Following these common errors and the constraints presented in the ontology, a set of logic rules on inconsistency are created. Also, rules on inconsistency can be derived from the consistent logic rules. The extraction rules created from the inconsistency logic rules are used by the extractor 316 to identify incorrect statements…”)

controlling the output of writer fluency guidance based on the aggregated characterisation data set (paragraph [0053], “The OBIE system has the particular advantage that it provides meaningful feedback to students about the incorrect statements they have made in their documents.”)

Dou et al teaches extracting tool to process text for correctness and completeness ( [0028] – “The preprocessed text is then sent to an information extraction tool 108 that performs extractions with respect to a specific class, a property, or an axiom of an ontology, as expressed by extraction rules 102 developed for correct, incorrect, and incomplete statements with respect to the ontology.” paragraph [0045] and [0046] – “The rule extraction step 316 identifies three types of statements in the document: correct statements, incorrect statements, incomplete statements. Rules for correct statements are used by rule extractor 316 to identify which concepts and relationships are presented in the document, and which are not presented. The resulting extracted information 322 from rules for correct statements tells how much of a student's document is contained in the ontology and how much is missing from it.”)

Dou et al, does not explicitly teach the exact list of style types, as in wherein the discrete list of sentence style types consists in each of : Simple Sentence; Adverb Sentence; Preposition Sentence; W-Start Sentence; Explore the Subject Sentence; Very Short Sentence; Em-Dash Sentence; Ing-Start Sentence; Ed-Start Sentence; Serial comma sentence; The Semi-Colon Sentence; Question Sentence; Power Sentence; Conjunction Sentence; Colon and Flow Sentence; Emphatic Ending Sentence; Developmental flow-on sentence; Undefined Sentence; and Incomplete Sentences.

Vanderwold does teach checking writing style of sentences (paragraphs [0014] and [0028], “..provide structured style-checking, editing and drafting methods for writing business documents.” “Therein, a processing sequence is shown, in a block diagram representation, of a computer-aided method for checking the writing style of sentences and paragraphs in an electronic document for reader comfort.” Furthermore, Vanderwold teaches in FIG 1, part 26, that a “Style Checking Module,” can be added onto a system “Style-checking software module 26 may be a separate application program, or may operate through another application, such as, a word processor.”

Therefore, it would have been obvious that a person of ordinary skill in the art at the time the invention was made to modify the semantic error detection method of Duo et al by attaching the “Style Checking” module outlined in Vanderwold in order to attach the input sentence styles into the machine learning module to determine sentence “style” types for the aforementioned uses. The style types, as in “simple Sentence; Adverb Sentence; Preposition Sentence; W-Start Sentence; Explore the Subject Sentence; Very Short Sentence; Em-Dash Sentence; Ing-Start Sentence; Ed-Start Sentence; Serial comma sentence; The Semi-Colon Sentence; Question Sentence; Power Sentence; Conjunction Sentence; Colon and Flow Sentence; Emphatic Ending Sentence; Developmental flow-on sentence; Undefined Sentence; and Incomplete Sentences”, are all well-known in the art.

Conclusion
Other pertinent prior art is cited in PTO-892 for the applicant’s consideration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI A NEHME whose telephone number is (571)272-2367. The examiner can normally be reached 12PM - 10PM Eastern Standard Time (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMI ALI. NEHME/
Examiner
Art Unit 2658



/MARK VILLENA/Examiner, Art Unit 2658                                                                                                                                                                                                        

/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658